Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 9 and 10 have been cancelled.
Claims 1-8 and 11-17 are pending. 
Claims 12-17 are withdrawn.
Claims 1-8 and 11 are under examination. 

Withdrawn rejections:
Applicant's amendments and arguments filed 10/17/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christman et al. (US 20110189140) and Koepsell et al. (J Biomed Mater Res Part A 2011:99A:564–575). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    93
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    992
    media_image2.png
    Greyscale

Claim interpretation: In the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art (MPEP 2111), claim 1 is open to the addition of other components. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1 and 6, Christman et al. teach compositions of decellularized extracellular matrix derived from cardiac or skeletal muscle tissue, which naturally contains striated muscle (claim 1) and a polymer (claim 5). Christman et al. teach methods of making the composition comprising electrospinning and control of the nanofiber size, shape or thickness [0075]. 
	 With regard to instant claims 3-5 and 7, Christman et al. teach a composite composition comprising biodegradable polycaprolactone [0085]. 
	With regard to instant claim 6, Christman et al. teach formulating the composition to coat tissue culture plates to culture skeletal myoblasts or other skeletal muscle progenitor cells (claim 9; [0064, 0066, 0086]) which then serves as a scaffold for those cells.
With regard to instant claim 11, Christman et al. teach adding cells (claims 4 and 6).
With regard to instant claims 2-4 and 8, Koepsell et al. teach electrospun polycaprolactone fibrous scaffold with random or aligned arrangements (Page 565, right column Electrospinning of PCL fibrous scaffolds and Mechanical evaluation of scaffolds; Figure 1 page 567) with mean fiber diameters of 1.34-3.48 µm (page 567, left column; Figure 2A, page 568) thus overlapping the instantly claimed range of from about 50 nm to about 2 µm. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Christman et al. is that Christman et al. do not expressly teach a fiber with a diameter ranging from about 50 nm to about 2 µm in a random or aligned orientation. This deficiency in Christman et al. is cured by the teachings of Koepsell et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a tissue scaffold research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue scaffolding, electrospinning fibers, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Christman et al. by electrospinning striated muscle decellularized extracellular matrix to make fibers comprising a striated muscle D-ECM matrix where the fibers have a diameter ranging from about 50 nm to about 2 µm and are either randomly oriented or aligned, as suggested by Koepsell et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Christman et al. teach and suggest making the composition by electrospinning the composition into fibers thus communicating to the ordinary artisan the concept of electrospun decellularized striated muscle extracellular matrix fibers. Thus, the ordinary artisan would have a reasonable expectation of success in making an electrospun striated muscle decellularized extracellular matrix fiber which serves as a scaffold for cells. While Christman et al. teach that the electrospinning produces “nanofiber size” [0075], Christman et al. do not teach anything further. However, Koepsell et al. guide the artisan to fibers of 3.48 µm and less in size for electrospun fibrous scaffolds, which establishes a range from the nanofiber size of Christman et al. to 3.48 µm of Koepsell et al. and which embraces the instantly claimed range of about 50 nm to about 2 µm. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, the ordinary artisan would have a reasonable expectation of success in producing fibers comprising a diameter ranging from about 50 nm to about 2 µm. Therefore, the instantly claimed range is obvious over the combined references.  
In regard to the random or aligned orientations, while Christman et al. is silent on how the fibers are arranged, Koepsell et al. teach both random and aligned arrangements thus making it merely judicious selection or either random or aligned orientation of the fibers by the ordinary artisan as to the orientation of the fibers in the scaffold with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant submits that their arguments are supported Inventor Garg’s Declaration and Exhibit A where inventor Garg specifically declared that applying the electrospinning methods that Koepsell discloses for electrospinning polycaprolactone to produce polycaprolactone fibers is inoperable for electrospinning striated muscle decellularized-extracellular muscle matrix fiber as recited in claims 1-11 of the present invention. Respectfully, the Examiner does not agree. As the Examiner argued previously: “Declarant Koyal Garg states that one of ordinary skill in the art would not view Christman as disclosing or suggesting an electrospun striated muscle decellularized-extracellular muscle matrix (D-ECM matrix) fiber as recited in claims 1-11 of the present application (paragraph 4). The Declarant states that: “Combining Christman and Koepsell without any guidance specifically relating to electrospinning striated muscle decellularized-extracellular muscle matrix would not produce an electrospun striated muscle decellularized-extracellular muscle matrix fiber as recited in claims 1-11 of the present invention” (paragraph 8) and further concludes that “the electrospinning methods of Koepsell are inoperable for producing electrospun decellularized-extracellular muscle matrix nanofibers.” (paragraph 9) The Declarant states that a distance of 10 cm produce wet fibers that would fuse to each other and a distance of about 20 cm was used to solve that problem (paragraph 9). The Declarant also states that a voltage of 12 kV is too low and that a voltage of 20-25 kV is required (paragraph 10). The Declarant also states that the muscle matrix fibers are very sticky and do not easily come off the collector and it is not possible to directly collect the decellularized-extracellular muscle matrix onto the collector (paragraph 11). However, the Examiner respectfully disagrees. In the art of electrospinning, it is well known to optimize both the voltage and the distance from the needle tip to collector. For example, see Leach et al. (Journal of Visualized Experiments January 2011; 47:4 pages) in an article entitled: “Electrospinning Fundamentals: Optimizing Solution and Apparatus Parameters”, where the authors teach the artisan to vary the distance and the voltage to obtain a steady stream (page 2 of 4; Troubleshooting – the Stream) and Figure 3 shows distances from 5-30 cm are routine in this art. Regarding the process of collecting the resulting spun fibers, a composition of matter claim is under examination and not a process claim. The fibers would be directly collected on the collector are still fibers despite their stickiness and any difficulty in removal from the collector.” What is notable is that the Declarant confirmed that fibers would be produced as highlighted in paragraph 9 below:

    PNG
    media_image3.png
    365
    828
    media_image3.png
    Greyscale

So, the Declarant establishes that wet fibers would be produced at a distance of 10 cm, which is still an electrospun fiber, thereby confirming the operability of the electrospinning methods of Koepsell. Instant claim 1 is broad enough to include both wet fibers and fused fibers. 
In response, Applicant submits that “…like Koepsell, Leach specifically addresses electrospinning polymers such as poly-L-lactic acid, polycaprolactone, polystyrene and nylon. Leach fails to mention electrospinning extracellular muscle matrix or any other natural polymers. Thus, like Koepsell, the methods described in Leach are not applicable to the problems associated with electrospinning extracellular muscle matrix stated in Inventor Garg's Declaration.” Applicant further asserts that: “Leach teaches ranges from 2.5 kV/cm to 3.5 kV/cm; or a range of 12.5 kV to 17.5 kV at 5 cm. Thus, Leach teaches using higher voltages at shorter distances or lower voltages at higher distances to solve the problem of the quality of the stream. Nothing in Leach indicates or suggests that using a voltage of 20-25 kV at a distance of 20 cm as stated in Inventor Garg's declaration could solve the problem of the formation of wet fibers that fused together.” However, Leach is not part of the rejection and determining the voltage and distance in merely routine optimization of conventional result effective variables by the ordinary artisan in the art of electrospinning. This is not undue experimentation for the ordinary artisan in this art. Applicant is reminded that the expectation of success need only be reasonable and not guaranteed. (See MPEP 2143.02(II): Obviousness does not require absolute predictability, however, at least some degree of predictability is required.) Applicant’s argument is not persuasive.
On pages 9-10 of remarks, Applicant continues the argument that the combination of Christman and Koepsell is inoperable for preparing electrospun decellularized-extracellular muscle matrix nanofibers of claim 1 and a scaffold comprising an electrospun striated muscle decellularized extracellular matrix fiber of claim 6. The Examiner cannot agree for the following reasons. First, MPEP 2121.02(II) states: “The court held that the fact that the publication’s author did not synthesize the disclosed compound was immaterial to the question of reference operability. The patents were evidence that synthesis methods were well known.” Such is the case here where electrospinning methods in the art were well known to make the electrospun fiber embodiment of Christman et al. Secondly, the Declarant expected production of wet fibers and even if such fibers fused the resulting fused fibers serve as a scaffold thus meeting the limitation of claims 1 and 6. Applicant argues that using 12 kV voltage of Koepsell would render the method of Christman and Koepsell inoperable because of droplet formation at the needle tip and subsequent leakage of the solution from the needle tip without extrusion into nanofibers. However, that is the opinion of the Declarant (paragraph 10) and while Exhibit A reports using a 20-25 kV voltage (page 3, left column), the Examiner does not find any disclosure in Exhibit A that a voltage of 12 kV would produce any droplet formation. It appears that the Declarant and Applicant have failed to demonstrate inoperability. And even if 12 kV did produce a droplet at the needle tip, the ordinary artisan would optimize the conventional parameters in electrospinning to obtain a nanofiber without any undue experimentation. The Examiner has shown with art that optimization of electrospinning parameters is common and conventional in this art such that the artisan would optimize the conditions to obtain the fiber desired with a reasonable expectation of success. Applicant’s arguments on these points are not persuasive. 
Applicant argues that the art of record fails to disclose or suggest the problems arising from directly collecting decellularized muscle matrix fibers onto the collector. However, the claimed invention is not directed to methods involving such problems but rather compositions of matter. 
Respectfully, none of Applicant’s arguments are persuasive and the claims remain rejected.
Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613